FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

TYLER CHASE HARPER, a minor, by             
and through his parents Ron and
Cheryl Harper; RON HARPER; CHERYL
HARPER; KESLIE K. HARPER, a minor,
by and through her parents Ron and
Cheryl Harper,
                   Plaintiffs-Appellants,
                    v.
POWAY UNIFIED SCHOOL DISTRICT;
JEFF MANGUM; LINDA VANDERVEEN;
PENNY RANFTYLE; STEVE MCMILLAN;
ANDY PATAPOW, All Individually and
in their official capacity as Members             No. 04-57037
of the Board of the Poway Unified                    D.C. No.
School District; DONALD A. PHILLIPS,            CV-04-01103-JAH
Individually, and in his official               Southern District
capacity as Superintendent of the                 of California,
Poway Unified School District;                      San Diego
SCOTT FISHER, Individually and in his
                                                     ORDER
official capacity as Principal of
Poway High School; LYNELL
ANTRIM, Individually and in her
official capacity as Assistant
Principal of Poway High School; ED
GILES, Individually and in his
official capacity as Vice Principal of
Poway High School; DAVID
LEMASTER, Individually and in his
official capacity as Teacher of
Poway High School; DOES 1
THROUGH 20, INCLUSIVE,
                 Defendants-Appellees.      
                              4457
4458      HARPER v. POWAY UNIFIED SCHOOL DISTRICT
    On Remand From The United States Supreme Court

                    Filed April 23, 2007

       Before: Stephen Reinhardt, Alex Kozinski, and
             Sidney R. Thomas, Circuit Judges.


                          ORDER

  Pursuant to the instructions of the Supreme Court, plaintiff
Tyler Chase Harper’s appeal is dismissed as moot.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.